Citation Nr: 1117440	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for perifolliculitis decalvans.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1974 to March 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a 50 percent disability evaluation for perifolliculitis decalvans.  

The Board notes that, while the Veteran filed his claim with the RO in Atlanta, Georgia, the rating decision was issued by the Huntington, West Virginia RO.  

In December 2009, the Board remanded the Veteran's claim of an increased rating in excess of 50 percent for perifolliculitis decalvans for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

At the June 2010 VA examination, the Veteran reported that he last worked in July 2008 as a truck driver, and quit working secondary to multiple medical conditions.  Additionally, he stated that he stopped driving completely approximately two years ago, secondary to sedation from his antipruritic medications and intense pruritus.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service- connected disability (TDIU).  While the Board recognizes that the RO has previously adjudicated that issue, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his skin disability.  Therefore, his TDIU claim is part of his pending skin claim and the Board has jurisdiction over both issues. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased rating in excess of 50 percent for perifolliculitis decalvans.  

The Board notes that, in June 2010, the Veteran's was afforded a VA skin examination.  At that time, the examiner noted that the Veteran currently had several scars on his scalp from scalp reduction surgery.  The examiner described the size of the Veteran's scars and noted that they were tender to palpation, and some areas were hypopigmented.  Additionally, the examiner noted that the Veteran had multiple hyperpigmented papules, lesions, and pitted scars on his scalp, face, neck, chest, abdomen, back, arms, and lower extremities.  Furthermore, the examiner noted that the Veteran reported using a topical steroid cream regularly, and took three to four courses of oral steroids over the last year.  Moreover, the examiner noted that the Veteran's skin lesions involved approximately 15 percent of the Veteran's total body surface area.  Photographs of the Veteran's skin were included with the examination report. 

Significantly, however, the June 2010 examiner failed to provide any information regarding the percentage of exposed areas of the Veteran's body that were affected by this condition.  Additionally, the examiner failed to provide any information regarding whether the Veteran's superficial scars were stable or unstable, and failed to state whether any of the Veteran's affected parts were in any way limited by his scars.  Furthermore, while the examiner noted the size of the Veteran's scars, he failed to address all of the eight characteristics of disfigurement, for purposes of evaluating scars of the head, face, or neck.  Accordingly, because the June 2010 VA examiner did not address all of the pertinent manifestations of the Veteran's skin condition, the examination report is not adequate for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his skin condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected skin condition.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a VA skin examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should describe what percentage of the Veteran's entire body is affected, and what percentage of his exposed areas, are affected by his skin condition.   

The examiner should provide a description of each scar, including the size and location.  Additionally, the examiner should discuss whether the scars are superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); surface contour is elevated or depressed on palpation; hopo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  Furthermore, the examiner should also indicate whether any of the scars cause any limitation of the affected part.  

The examiner should also specifically comment on the effects of the Veteran's skin condition on his occupational functioning and daily activities.  In this regard, the examiner must comment on whether the Veteran's skin condition renders him unable to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.


The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, to include whether a TDIU is warranted and if a separate rating is warranted for scars.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


